         Case 1:20-cv-05441-KPF Document 14 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIFORMED FIRE OFFICERS
ASSOCIATION, et al,

                          Plaintiff,                20 Civ. 5441 (KPF)

                   -v.-                                  ORDER

DEBLASIO, et al,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The parties in this matter are hereby ORDERED to appear for a

videoconference on July 22, 2020, at 4:00 p.m. The conference will proceed

via videoconference, with audio access as follows: Dial-in: (917) 933-2166;

Conference ID: 801588117. The Court will provide instructions for accessing

the conference for video participants separately.

      SO ORDERED.

Dated:       July 22, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
